 

Case 1:18-cv-01227-STA-jay Document 18 Filed 07/29/19 Page1of10 PagelD 147

AT THE UNITED STATES DISTRICT COURT FOR THE WESTERN

 

 

DISTRICT OF TENNESSEE RECEIVED BY
Tracy Arnold, Bill Arnold JUL 29 2039
Plaintiffs,
Manes Me Bold, Clerk
v. Cause # 1:18-cv-01227-STA-jay¥-2. OF TH, vaskeey

City of Crump, Larry Wilbanks
(in his Official and Individual Capacity),
Tim Kelly (in his Official and Individual
Capacity), Glen Spencer (in his Official
and Individual Capacity), Randall
Warren

Defendants.

 

PLAINTIFFS' OBJECTIONS TO MAGISTRATE S RECOMMENDATIONS

Plaintiffs, asks the court to reconsider the magistrate judge’s recommendation

and files these objections, as authorized by Federal Rule of Civil Procedure
72(b)(2).
1. INTRODUCTION

1.1. Plaintiffs are Bill Arnold and Tracy Arnold; Defendants are City of Crump,
Larry Wilbanks, Tim Kelly, Glen Spencer and Randall Warren.

1.2. Plaintiff sued defendants for under 42 U.S.C. § 1983 for violations of their
First, Fourth, Fifth, Thirteenth, and Fourteenth Amendment rights and
violations of 42 U.S.C. § 1985(8) and 42 U.S.C. § 1986.

1.3. On 6/20/2019, Magistrate Judge Jon York recommended to grant the
Defendant’s Motion to Dismiss (D.E. 9).

1.4. Plaintiffs file these objections to the magistrate judge’s recommendations.
2. ARGUMENT

2.1. If a party timely objects to the magistrate judge’s recommendations or

findings, the district court must determine de novo any part of the

1 of 9
i EEE EEE:
Case 1:18-cv-01227-STA-jay Document 18 Filed 07/29/19 Page 2of10 PagelD 148

objectionable portions of the recommendations or findings. 28 U.S.C.
§636(b)(1); Fed. R. Civ. P. 72(b)(3). The district court may then accept, reject,
or modify the recommendations or findings, in whole or in part. 28 U.S.C.
§636(b)(1); Fed. R. Civ. P. 72(b)(3). The court may also receive additional
evidence or return the matter to the magistrate judge with instructions. 28
U.S.C. §636(b)(1); Fed. R. Civ. P. 72(b)(8).

2.2. Plaintiffs object to the magistrate judge’s recommendations for the following
reasons:

2.2.1, Plaintiffs object to the use of tax and business language to restyle use
and enjoyment of their chattel property, an automobile, as operating a vehicle.
(D.E 14 PageID 1383). “[T]he definition of "operate" indicates that management
or oversight is an essential element of a business operation. (United Rentals,
Inc. v. Keizer, 355 F.3d 399, 2004 Fed.App. 0005P (6th Cir. 01/07/2004)).
[U]nder the regime of International Shoe, we see no difference for
jurisdictional purposes between an automobile and any other chattel.
(WORLD-WIDE VOLKSWAGEN CORP. ET AL. v. WOODSON, 100 S. Ct.
559, 444 U.S. 286 footnote 11 (U.S. 01/21/1980))

2.2.2. Defendants from their own showing and articulated plainly enough by
the magistrate judge’s RR that they have not made a tax assessment.(D.E. 14
PageID 134). They are not pursuing penalties for non-payment of a tax that
only the county clerk has standing to move on. They are not requiring the
payment of 2017 registration privilege taxes nor 2018 privilege taxes.
Defendants are only requiring Plaintiffs to apply for and obtain a current
registration that would be good for a whole year into 2020. By requiring
registration the Plaintiffs are being given the option to enter into commerce on
the roads with the van or to perjure the application thus committing fraud on
the government agency as conditions precedent to receiving Federal and State

constitutional protections for said property. Plaintiffs argue that the license

20f 9
a a a re
Case 1:18-cv-01227-STA-jay Document 18 Filed 07/29/19 Page 30f10 PagelD 149

plate, registration, constitutes a privilege tax pursuant to Tenn. Code
55-4-101(a)(2) and further argue that they are not engaged in any for profit
activity affecting a public interest (ie: the public’s roads) then nor now. (see
Phillips v. Lewis, 3 Shann. Cas. 231) The record is empty in regards to what
Law or Statute the Defendants are relying upon and where they have any
standing to demand the payment of a privilege tax called registration, Tenn.
Code 55-4-101(a)(2).

2.2.2.1. "The essential elements of the definition of privilege is occupation and
business, and not the ownership simply of property, or its possession or
keeping it. The tax is on the occupation, business, pursuits, vocation, or
calling, it being one in which a profit is supposed to be derived by its exercise
from the general public, and not a tax on the property itself or the mere
ownership of it."...."The legislature cannot, under our constitution, declare the
simple enjoyment, possession, or ownership of property of any kind a
privilege, and tax it as such. It may declare the business, occupation, vocation,
calling, pursuit, or transaction, by which the property is put to a peculiar use
for a profit to be derived from the general public, a privilege and tax it as
such, but it cannot tax the ownership itself as a privilege. The ownership of
the property can only be taxed according to value.") Phillips v. Lewis, 3 Shann.
Cas. 231

2.2.2.2. Defendants abandoned any enforcement and or penalties when they
abandoned their quasi-criminal case which would have required proving
wilfulness to color a tax dispute as a misdemeanor. “[T]he obligation to pay
taxes is not penal. It is a statutory liability, quasi -contractual in nature ,
enforcible, if there is no exclusive statutory remedy, in the civil courts by the
common law action of debt or indebitatus assumpsit.” MILWAUKEE
COUNTY v. M. E. WHITE CO., 56 S. Ct. 229, 296 U.S. 268, 272 (US.
12/09/1935) “As the sum demanded for the license is a tax, the provision for

3 of 9
NTI NNN eiainiaeiiiamananiaemaseinmmrantt::
Case 1:18-cv-01227-STA-jay Document 18 Filed 07/29/19 Page 4of10 PagelD 150

the punishment of one who pursues his profession without a license is a part
of the revenue system of the state, and is a means merely of enforcing
payment of the tax itself, or of a penalty for not paying it. It is legally
equivalent to a civil action of debt upon the statute, and its substantial
character is not changed by calling the default a misdemeanor, and providing
for its prosecution by information.” ROYALL v. STATE OF VIRGINIA., 6
S.Ct. 510 (U.S. 02/01/1886).

2.2.2.3. Magistrate judge has plainly articulated that the Plaintiffs were
informed as to their alleged duty to ‘register the van’. He has failed place his
finger on the law imposing a duty for the Plaintiffs to make application for a
revocable privilege through registering their property. The issues not
involving the van were properly before the general sessions court and
dismissed. Those issues are res judicata and Defendants are not attempting
to relitigate.

2.2.2.4. For the court to be reluctant and rarely apply continuing violation
doctrine to § 1983 actions is in conflict with guiding common-law principles,
and has a chilling effect of never having the continuing violation doctrine
apply to § 1983 actions.

2.2.2.5. The United States Supreme Court stated that “Statutes of limitations
are primarily designed to assure fairness to defendants. Such statutes
“promote justice by preventing surprises through the revival of claims that
have been allowed to slumber until evidence has been lost, memories have
faded, and witnesses have disappeared. The theory is that even if one has a
just claim it is unjust not to put the adversary on notice to defend within the
period of limitation and that the right to be free of stale claims in time comes
to prevail over the right to prosecute them.” (citation omitted) Moreover, the
courts ought to be relieved of the burden of trying stale claims when a plaintiff

has slept on his rights. This policy of repose, designed to protect defendants, is

4o0f 9

 
a a a ae ee
Case 1:18-cv-01227-STA-jay Document 18 Filed 07/29/19 Page5of10 PagelD 151

frequently outweighed, however, where the interests of justice require
vindication of the plaintiffs rights. (BURNETT v. NEW YORK CENTRAL
RAILROAD CO., 85 S. Ct. 1050, 380 U.S. 424 (U.S. 04/05/1965)) Plaintiffs
argue that they have noticed Defendants within the limitations period and
Plaintiffs have not slept on their rights and executed as soon as they possibly
could. Plaintiffs also argue that applying Tennessee statute of limitations of 1
year is in error as the initial and the current rights violation is the Defendants
unlawful acts and failures to act based on State enactment of federal law
implemented in by and through the commerce clause making Congress the
principal and the Defendants federal actors.

2.2.2.6. Plaintiffs also argue that Defendants acts constitute continuing injury
to Plaintiffs’ liberty and property interests in the van. When a tort involves
continuing injury, the cause of action accrues, and the limitation period begins
to run, at the time the tortious conduct ceases. See, e.g., Fowkes v.
Pennsylvania R.R. Co., 3 Cir. 1959, 264 F.2d 397. (Donaldson v. O'Connor, 493
F.2d 507 (5th Cir. 04/26/1974))

2.2.3. Plaintiffs argue that Stanley v. Malone, No. 2:07-CV-694, 2009 WL
485491 (S.D. Ohio Feb. 26, 2009) should have been appealed to the 6th circuit

and that the Arnold’s case is distinguished for the following reasons:

2.2.3.1. Stanley did receive some form of both administrative and judicial
process.
2.2.3.2. It would be presumed that in Stanley the property was licensed thus

having prima facie evidence that there was consent to regulate an
instrumentality sworn to be put to privileged use. (see 16A CJS § 659)

2.2.3.3. In Stanley they did get their property back before filing suit. In this
instant case the property is still under the control of the Defendants, though
for Stanley the limitations should have started to run the day their property

was returned.

5 of 9

 
Case 1:18-cv-01227-STA-jay Document 18 Filed 07/29/19 Page 6éof10 PagelD 152

2.2.3.4. Also, Stanley did not articulate a liberty interest in his property.

2.2.3.5. The 6th circuit quoted, "[T]he continued enforcement of an
unconstitutional statute cannot be insulated by the statute of limitations"
(Kuhnle Brothers Inc. v. County of Geauge, No. 95-3758 P.37 (6th Cir.
01/07/1997)), so how much could the enforcement of an unconstitutional policy
by the Defendants be insulated by the statute of limitations.

2.2.3.6. In Virginia Hospital Association v. Baliles, 868 F.2d 653 (4th Cir.
02/22/1989) “The district court found that VHA had alleged an ongoing
constitutional violation, and that the statute would not have begun to run
until the violation ended.”. Plaintiffs have argued that the violation has not
ended as they have not had any due process, do not have their property and
worst of all the Defendants and the Magistrate have said that Plaintiffs must
pay a privilege tax on their property before they can enjoy said property,
without providing the Plaintiffs with a statute allowing the taking of property
to compel privilege taxation.

2.2.3.7. The Defendants wrongful conduct of (1) not providing any due process
to the Plaintiffs to get their property, (2) not having any lawful authority to
hold the property (3) attempting to compel Plaintiffs to engage in commerce or
committing fraud are everyday torts until the van is returned to the Plaintiffs.

2.2.4. As articulated above at 2.2.2.1 these taxes are civil in nature and
Defendants would have needed to prove wilfulness to trigger penalties, but the
debt still would not take on a criminal character even when the trappings
appear criminal. The lawful path for the Defendants would be some reporting
or partnership with the county clerk to follow statutory requirements. If that
would have happened in this case, then Plaintiffs would have been assessed
and sent notice of an exact amount of tax debt. Which Plaintiffs could have
paid and then challenged in chancery for the recovery. Under the current

matter how could Plaintiffs have standing to recover the tax when they would

6 of 9
meen mee
Case 1:18-cv-01227-STA-jay Document 18 Filed 07/29/19 Page 7of10 PagelD 153

have to self assess and apply to pay the tax.

2.2.4.1. To borrow a phrase from the US Supreme Court in A. Magnano Co. v.
Hamilton, Defendants police power in this case is "so arbitrary as to compel
the conclusion that it does not involve an exertion of the [registration and]
taxing power, but constitutes, in substance and effect, the direct exertion of a
different and forbidden power, as, for example, the confiscation of property."
(A. Magnano Co. v. Hamilton, 292 U.S. 40, 44 (1934))

2.2.4.2. The Defendants actions of taking property without due process and
without any statutory authority to take property in order to compel taxation
has not ended and continues to this day. The Magistrates R&R is rubber
stamping the Defendants actions by further clarifying that the Plaintiffs can
have their property back if they pay the privilege tax (ie: registration.)
Plaintiffs are not in receipt of a legal duty to pay privilege taxes nor in receipt
of facts and circumstances to the essential elements of privilege, not by the
Defendants or the Magistrate. Plaintiffs have merely been told to pay the tax
and they can use and enjoy their property.

2.2.5. For the purposes of interstate and intrastate business Congress has
spoken on the subject of “license plates” and “driver’s licences”. Where said
registration/licensing program is instituted by Congress, administered by the
Secretary of Transportation the States have been delegated some federal
powers. This creates the principal-agent relationship for the specified
Congressional purpose. (see Plaintiffs Amended Complaint D.E. 5 § 4.10 et
seq.)

2.2.5.1. Tennessee can’t issue registration without a title. (TCA 55-4-101) and
by signed agreement have implemented 49 U.S.C. 30503- National Motor
Vehicle Title Information System (b)Verification Checks.—Each State shall
establish a practice of performing an instant title verification check before

issuing a certificate of title to an individual or entity claiming to have

7 of 9
‘ET NNN:
Case 1:18-cv-01227-STA-jay Document 18 Filed 07/29/19 Page 8of10 PagelD 154

purchased an automobile from an individual or entity in another State.

2.2.5.2. Tennessee Code 55-50-702 Part 7 reads “(a)...authority to make
reciprocal agreements...(c) ....authority to make Compacts...”

2.2.5.3. Fn8...“Accordingly, before a compact between two States can be given
effect it must be approved by Congress. See Virginia v. Maryland, 540 U.S. 56,
66 (2003). Once a compact receives such approval, it is "transform[ed] ... into a
law of the United States." Ibid, (internal quotation marks omitted). The
Supremacy Clause, Art. VI, cl. 2, then ensures that a congressionally approved
compact, as a federal law, pre-empts any state law that conflicts with the
Compact. See Fidelity Fed. Sav. & Loan Assn. v. De la Cuesta, 458 U.S. 141,
152-153 (1982). Tarrant Regional Water District v. Herrmann, (US.
06/13/2013) No. 11-889 ,46 U.S. 582

2.2.5.4. “....Congress may control the State laws so far as it may be necessary
to control them for the regulation of commerce. ..That regulation is designed
for the entire result,.... It produces a uniform whole...” Gibbons v. Ogden 22
U.S. 1, 206, 210.

2.2.5.5. Each person engaged in the business ... . Thereafter, all such trailers
properly identified as belonging to the registered person and licensed in any
state, territory, province, country or the District of Columbia shall be
permitted to operate in this state on an interstate and intrastate basis. For
the purpose of interstate and intrastate reciprocal provisions of this
chapter, the utility trailers shall be classified the same as private
passenger automobiles and extended the same privileges. (Tenn Code
Ann. 55-4-111(d))

2.2.5.6. Federal tort liability, however, is based on traditional agency
principles and thus depends upon the principal's ability to control the actions
of his agent, and not simply upon whether the entity performs an important

governmental function. See United States v. Orleans, 425 U.S. 807, 815, 96 S.

8 of 9

 
Ene nmenee:
Case 1:18-cv-01227-STA-jay Document 18 Filed 07/29/19 Page9of10 PagelD 155

Ct. 1971, 1976, 48 L. Ed. 2d 390 (1976), United States v. Logue, 412 U.S. 521,
527-28, 93S. Ct. 2215, 2219, 37 L. Ed. 2d 121 (1973).

2.2.5.7. Federal four year statute of limitations apply as Titling and
Registration are wholly dominated by congress. 28 U.S.C 1658 (a) Except as
otherwise provided by law, a civil action arising under an Act of Congress
enacted after the date of the enactment of this section may not be commenced
later than 4 years after the cause of action accrues.

2.2.6. Plaintiffs intend to show that at trial there is sufficient discoverable
evidence to establish a pretext of unlawful discrimination by the Defendants
and that direct evidence of a discriminatory policy or animus on the part of
the Defendants is not required. (see Kline v. Tennessee Valley Authority, No.
94-6355 (6th Cir. 10/15/1997)

3. CONCLUSION

3.1. Because the magistrate judge’s recommendations are erroneous, Plaintiff
asks the court to reject them, DENY Defendants’ Motion to Dismiss (D.E. 9),
and return the matter to the magistrate judge with instructions to reconsider

this matter as a continuing violation by federal actors.

Lahn {uf

Trac y Arnold

1400 Harris Road, “ sdamevitle Tennessee, 38310
telephone: (423)529-4335

email: tracy@arnoldnet.org

ZZ =~ Ga 2 /re [tS
— oo Bill Arnold
1400 Harris Road, Adamsville, Tennessee, 38310
telephone: (423)529-4323
email: bill@arnoldnet.org

9 of 9

 
 

Case 1:18-cv-01227-STA-jay Document 18 Filed 07/29/19 Page 10o0f10 PagelD 156

VERIFICATION OF SERVICE

I, Tracy Arnold and Bill Arnold, verify now and will affirm in open court, that all herein

be true. I have this day,__ 1 /26 /14% _, delivered a true and correct copy, via USPS, of

the following material:
¢ Plaintiffs' Objections to RR

United States District Court Randall Warren

Western District of Tennessee Warren's Towing

Federal Building 2305 U.S. Highway 64

111 South Highland Ave #262 Adamsville, TN 38310

Jackson, TN 38301 CHa ory 2040 000! C42 YOR

CHI O1€ oqo ool F129 YS

RAINEY, KIZER, REVIERE & BELL, PLC
Counsel for: City of Crump, TN,
Larry Wilbanks, Tim Kelly, Glen Spencer

 

 

209 East Main Street
Jackson TN 38301
C#
01 & 3090 0001 © ¥29% Yor
BALE lis
7 - mo 7 7

Tracy Arnold
1400 Harris Rd Adamsville, TN 38310
telephone:(423)529-4335

email: tracy@arnoldnet.org

‘Bill Arnold
1400 Harris Rd Adamsville, TN 38310
telephone: (423)529-4323

email: bill@arnoldnet.org
